DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 1 February 2022.
Claims 21-24, 26-29, and 31-34 are pending. Claims 21, 26, and 31 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-29, and 31-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Dabet et al. (US 2008/0267505, published 30 October 2008, hereafter Dabets) and further in view of Pao et al. (US 2019/0019052, filed 14 July .
As per independent claim 21, Dabet, which is analogous to the claimed invention because it is directed toward identification of information and populating a contact form, discloses an electronic device comprising:
a memory (Figure 3, item 80)
at least one processor (Figure 3, item 42) configured to:
	obtain, from a first application first text using an optical character recognition (OCR) (Figure 1, item 14; Figure 3, item 44; paragraph 0032: Here, a contact form with fields is populated by performing an optical character recognition on a paper object, such as a printed business card)
	classify the contents into fields and associated values (Figure 1)
	display the output data on the display (paragraph 0032)
	based on a first user input to edit the output data, edit the output data (paragraph 0032: Here, a form is presented for a user to edit and/or fill. The edited/filled content constitutes a second text, different from the first text)
	based on a second user input to store the edited output data, control to store the edited output data as the at least one data set (Figure 4, item S124; paragraph 0077: Here, the form content is stored in a database)
display a screen of a second application on the display (Figure 4; paragraphs 0025 and 0065-0072)

based on the at least one field name being displayed on the screen of the second application, provide the screen, including the edited output data obtained by the first application of the second application (Figure 4; paragraphs 0025 and 0065-0072)
Dabet fails to specifically disclose:
display a screen of a first application of the electronic device on the display
obtain, from the screen of the first application, first text using OCR, wherein the first text is input on the screen of the first application
obtain output data by inputting the obtained first text to a text classification model generated using a machine learning model distinct, wherein the output data comprise at least one data set, the at least one data set including at least one field name and an input value corresponding to the at least one field name
Pao, which is analogous to the claimed invention because it is directed toward text classifying in image data, discloses:
display a screen of a first application of the electronic device on the display (Figure 1; paragraphs 0025-0026)
obtain, from the screen of the first application, first text using OCR, wherein the first text is input on the screen of the first application (Figure 1, item 104; Figure 11; paragraph 0103)
obtain output data by inputting the obtained first text to a text classification model generated using a machine learning model distinct, wherein the output data comprise at 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Pao with Dabet, with a reasonable expectation of success, as it would have enabled a user to extract and classify text in an electronic image document. This would have allowed a user to 
Dabet fails to specifically disclose based on a third user input for including the stored text on a screen of a second application of the electronic device, provide the screen, including the stored text, of the second application.
However, Prag, which is analogous art to the claimed invention because it is directed toward sharing contents between applications, discloses based on a third user input for including the stored text on a screen of a second application, provide the screen, of an electronic device, including the stored text, of the second application (paragraph 0003). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wang with Dabet’s creating a contact, with a reasonable expectation of success, as it would have allowed a user to contents across multiple applications. This would have enabled a user to share content between applications on his/her devices.
Dabet fails to specifically disclose obtaining output data by inputting the obtained first text to a text classification model generated using a machine learning model for 
However, Kalamas which is analogous to the claimed invention is directed toward identifying text using an OCR algorithm and a machine learning model to identify the text based on category, discloses obtaining output data by inputting the obtained first text to a text classification model generated using a machine learning model for identifying a category corresponding to a portion of the obtained first text and distinct from the OCR, wherein the output data comprises at least one data set, the at least one data set including at least one field name corresponding to the category and an input value corresponding to the at least one field name (Figures 2-3; paragraphs 0027-0030). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kalamas with Dabet, with a reasonable expectation of success, as it would have enabled a user to perform a check against a database in order insure recognized contents are correct. This would have provided the user with the advantage of error correcting OCR contents in order to eliminate the need for the user to correct the items themselves.
As per dependent claim 22, Dabet, Pao, Prag, and Kalamas disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Dabet discloses wherein the first user input includes a user input for selecting text for editing, from among the output first text, and a user input for editing the selected text (paragraph 0032).

As per dependent claim 24, Dabet, Pao, Prag, and Kalamas disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Dabet fails to specifically disclose wherein the first application is an application for creating a spreadsheet document. However, the examiner takes official notice that entering text into a spreadsheet document and storing that text was notoriously well-known in the art at the time of the applicant’s effective filing date. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known use of a spreadsheet with Dabet’s OCR and storing contact information, with a reasonable expectation of success, as it would have allowed a user to capture and store contact information within a spreadsheet. This would have provided the user with the advantage of performing spreadsheet operations on the data, such as sorting and filtering.
With respect to claims 26-29, the applicant discloses the limitations substantially similar to those in claims 21-24, respectively. Claims 26-29 are similarly rejected.
With respect to claims 31-34, the applicant discloses the limitations substantially similar to those in claims 21-24, respectively. Claims 31-34 are similarly rejected.
Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered but they are not persuasive.
The applicant argues that Kalama fails to disclose “identify, based on the text of the screen of the second application, whether the at least one field name is displayed on the screen of the second application; and based on the at least one field name being displayed on the screen of the second application, provide the screen, including the edited output data obtained by the first application, of the second application (pages 9-10).” However, the examiner does not rely upon Kalama for disclosing these limitations. 
Instead, Dabet discloses “identify, based on the text of the screen of the second application, whether the at least one field name is displayed on the screen of the second application (Figures 1 and 4; paragraphs 0025 and 0065-0072); and based on the at least one field name being displayed on the screen of the second application, provide the screen, including the edited output data obtained by the first application of the second application (Figures 1 and 4; paragraphs 0025, 0032, and 0065-0072).” Specifically, contents extracted from a first item, such as a business card are obtained via OCR. These extracted contents are then able to be used to populate a second application, form, when it is determined that the form and the business card have corresponding fields. For these reasons, this argument is not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144